DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 3/22/2022, have been fully considered.  
Applicant notes that “as proposed by the Examiner and in support of Applicant’s previous response, Applicant submits herewith a declaration under 37 C.F.R 1.132 from Dr. Derek Williams (the ‘Williams Affidavit’)” which “states that pharmaceutical compositions for inhalation can be provided by metered dose (e.g., using an inhaler) or by nebulization (e.g., using a nebulizer)” (Applicant Arguments, Page 6; Williams Affidavit, Paragraphs 6-7).  Applicant notes that “[t]he Williams Affidavit further states that albuterol and ipratropium bromide systems indicated as much as 5-10 times as much active ingredient would be required in nebulization solution compared to the metered dose form” (Applicant Arguments, Page 6; Williams Affidavit, Paragraph 8).  As such, Applicant alleges that it is unexpected that “the formulation of nebulized tiotropium solution was found to be more efficacious (requiring a lower dosage) than metered dose technology at the time the invention was filed” (Applicant Arguments, Page 6; Williams Affidavit, Paragraphs 9-10).
Yet, it is not clear where Applicant has demonstrated that the instant formulations of nebulized tiotropium solution are more efficacious (requiring a lower dosage) than metered dose technology.  Furthermore, as discussed in the basis of the rejection and in previous responses, Dhuppad et al teach nebulized tiotropium solution compositions comprising the instantly claimed amount of tiotropium. 
Applicant, however, further argues that “Dhuppad teaches a wide range of tiotropium concentrations: ‘about 0.0001% to about 0.030% by weight tiotropium or its salt.’” at Paragraph 0020 (Applicant Arguments, Page 7; Williams Affidavit, Paragraph 12), which “is very large.  It encompasses more than two orders of magnitude” and “can pose several challenges for developing therapeutically effective pharmaceutical compositions” (Applicant Arguments, Page 7; Williams Affidavit, Paragraph 13).  As further argued by Applicant, Dhuppad et al identifies “10 different sub-ranges”, none of which “correspond to the 0.0007-0.00088 wt.% tiotropium recited in claim 1 of the application” (Applicant Arguments, Page 7; Williams Affidavit, Paragraph 12).  As argued by Applicant, “[u]sing the range of about 0.0001% to about 0.030%, Dhuppad suggests an average tiotropium concentration of about 0.015%.  Given this average, the upper value of tiotropium recited in claim 1 (0.00088 wt.%) is almost 17 times lower than the average concentration of tiotropium disclosed by Dhuppad” (Applicant Arguments, Page 7; Williams Affidavit, Paragraph 13).  Applicant concludes that “low dose nebulizable pharmaceutical compositions [were] not recognized prior to the effective filing date of this application, and Dhuppad does not teach or suggest why it is important to stay at the lower end of the extremely broad range which Dhuppad discloses” (Applicant Arguments, Page 7; Williams Affidavit, Paragraph 14).
Applicant’s arguments have been considered and would be found persuasive if Dhuppad et al only described a broad range as indicated by Applicant.  However, as discussed in the previous Action mailed on 9/28/2021 at Paragraph 29: “Dhuppad et al provide specific embodiments teaching that as little as 0.0005 wt% tiotropium can be included in the formulations which ‘may be inserted into a suitable nebulize… to deliver the dosage into the lungs’ (Paragraph 0104, Example 2)”.  Thus, as stated in the previous Action, “Applicant may wish to introduce an Affidavit or Declaration… which establishes why one of ordinary skill in the art would not reasonably predict that the embodied formulations of Dhuppad et al comprising 0.0005 wt% tiotropium could, indeed, be used to formulate nebulizable solutions, as specifically taught by Dhuppad et al” (Paragraph 29).
Applicant’s arguments and the Williams Affidavit neglect to address the embodiments of Dhuppad et al which disclose nebulizable formulations comprising 0.0005 wt% tiotropium and, as such, cannot be found persuasive.
For all of the foregoing reasons, the rejection of claims is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhuppad et al (US 2016/0339003, published 11/24/2016 – of record) in view of Turner et al (WO 2014/016548; of record).
As amended, instant claim 1 is drawn to a benzalkonium chloride-free, EDTA-free nebulizable pharmaceutical composition (which is free of additional excipients (claim 13)) comprising:
(a)	0.0007-0.00088 wt.% tiotropium and 0.000025-0.001 wt.% olodaterol;
(b)	0.1-0.11 wt.% sodium citrate;
(c)	0.2-0.6 (more specifically, 0.4 (claim 11)) wt.% citric acid;
(d)	0.6-0.9 (more specifically, 0.8 (claim 12)) wt.% sodium chloride; and
(e)	98-99.2 wt% water.
Dhuppad et al (at Paragraph 0103, Example 2) teach a nebulizable (Title) benzalkonium chloride-free, EDTA-free pharmaceutical composition (which is free of additional excipients) “for the treatment of respiratory diseases such as COPD” (Abstract) comprising:
(a)	0.0005-0.1 wt.% tiotropium bromide;
(b)	0.001-0.008 wt.% sodium citrate;
(c)	0.0-0.008 wt% citric acid;
(d)	0.0-0.9 wt.% sodium chloride; and
(e)	 97.584-99.9985 wt% water.
As such, the composition of Dhuppad et al differs from the instantly claimed composition in the following ways:
(1) 	the composition of Dhuppad et al comprises tiotropium bromide as opposed to tiotropium; 
(2)	the composition of Dhuppad et al lacks odoterol; and 
(3)	the amounts of sodium citrate and citric acid in Example 2 of  Dhuppad et al differ from the instantly claimed amounts.
Yet, as to (1): as further taught by Dhuppad et al, the compositions can comprise “tiotropium or its salt” (Paragraph 0009).
As to (2): Turner et al teach related “compositions for inhalation… in the treatment and/or prevention of respiratory… disease” (Abstract) including for the “treatment of… COPD” (Page 6, Lines 13-14) comprising “olodaterol, an inhaled corticosteroid and/or an anticholinergic agent” (Page 6, Lines 17-18) wherein the anticholinergic agent is tiotropum (Page 8, Line 13).
As stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).   
And, as to (3): as further taught by Dhuppad et al, the “solution… may contain sodium citrate at a concentration of about 0.1 to about 1.0% (w/w) and citric acid at a concentration of about 0.1 to 1.0% (w/w)” (Paragraph 0074), thereby embracing formulations wherein the tiotropium would exist in equilibrium with tiotropium citrate.  And, as discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).
Based on all of the foregoing, instant claims 1 and 11-13 are rejected as prima facie obvious.
Instant claims 2-3 are drawn to the composition of claim 1 wherein the composition is complexing agent-free (claim 2) and preservative-free (claim 3).
Since the composition of Dhuppad et al is complexing agent-free and preservative-free, instant claims 2-3 are also rejected as prima facie obvious.
Instant claims 4-9 are drawn to the composition of claim 3 wherein certain properties/outcomes of the composition are further defined.
Regarding claims 4-9, although it is recognized that “[i]nherency may not be established by probabilities or possibilities” (In re Robertson, 169 F.3d 743 (Fed. Cir. 1999)), Applicant is also reminded that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  When, as here, the prior art appears to contain the exact same elements as those instantly claimed, the burden is properly shifted to Applicant to show otherwise.  As stated in In re Best, Bolton, and Shaw, “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product" 562 F2d 1252 (CCPA 1977).  In the instant case, the claimed and prior art products are substantially identical.  As such, absent evidence to the contrary, it is asserted that the prima facie obvious composition of Dhuppad et al would necessarily comprise the properties and/or provide the outcomes recited by claims 4-9.  See also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on.”
As such, instant claims 4-9 are also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 7-13, 15-16 and 18-20 of copending Application No. 16/119,209. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘209 application is similarly drawn to benzalkonium chloride-free, EDTA-free tiotropium compositions comprising sodium citrate, citric acid, water wherein it would have been obvious to further include sodium chloride (see Paragraph 0007) and, in view of Turner et al, odoteral.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611